The appellant insists that the opinion does not deal with the question as to whether or not the main suit, that is, of the Andalusia Company, was brought within sixty days "after the complete performance of said contract and final settlement thereof," as required by the statute. Laws 1927, p. 356, § 28(e). This case was governed largely by the opinion in the companion one of U.S. Fidelity  Guaranty Co. v. Benson Hardware Company, 132 So. 622, 625.1 True, the court did not have to decide in that case whether time began to run from making the final estimate or from the approval by the examiner and Governor, as all was within sixty days. But the opinion does state "after the complete performance of said contract and final settlement thereof," and these words have been interpreted by the federal cases to "mean the time when the amount due under the contract is determined by the appropriate administrative authority." We therefore hold that, while the contractor, Taylor, may have approved and sworn to the claim September 13, 1928, it was not approved by the examiner of public accounts and the Governor until October the 8th and, as the suit was brought within sixty days from said last date, it was in time. Application of appellant overruled.
Application is also made by one of the interveners, the Young Vann Supply Company, that the judgment as to their claim be corrected and affirmed and not reversed. This application is granted, and the judgment of reversal is set aside, and their judgment is reduced to $1,562.07 and affirmed.
The judgment as to cost unchanged.
GARDNER, BOULDIN, and FOSTER, JJ., concur.
1 Ante, p. 429. *Page 640